Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kanari et al. (US 10,323,388 B2) hereinafter Kanari in view of Budde et al. (US 2009/0088931 A1) hereinafter Budde.
Regarding Claim 1 Kanari teaches a work machine including an articulated work implement (1A) including work equipment (Fig 1), an actuator (3a-c)  that drives the work implement (1A), an operation device (4a-f) that makes an instruction of operation of the actuator (3a-c) , a controller (9-11) configured to calculate a position of the work implement (1A) and calculate a distance between the work equipment and a predetermined target surface and calculate a positional relationship between the work equipment and the target surface (Col.16 lns.7-46), and an informing device (12) that informs the positional relationship between the work equipment and the target surface (see Fig 7 and Col. 17 lns. 1-20), the work machine including an actuator state sensor (8a-c) that detects a state of the actuator (3a-c) (Col.4, lns.37-67) , wherein the controller (9-11) calculates a velocity (actuator speed) of the work equipment based on an operation amount of the operation device (4a-f) (Col.8, lns.34-55), and changes contents of informing by the informing device (12) according to the velocity of the work equipment, the distance between the work equipment and the target surface, and the state of the actuator (3a-c)  detected by the actuator state sensor (the display changes its info as the target surface , and sensed values are changed see Fig 7 and col.5, lns.57-67).
Kanari is silent regarding the controller calculating a velocity of the work equipment not only on an operation amount of the operation device as disclosed in Kanari but also on the position of the work implement.
However, Budde teaches a control arrangement for a work machine (Fig 1) having a controller (120) that calculates the velocity of the work implement (106) based on the last known accurate position or previously predicted position and an operation amount of an operation device (116) (par.0049). Budde teaches such a control arrangement allows a more accurate control of the implement and linkage.
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Kanari to include the teachings of Budde by forming a controller that calculates a velocity of the work equipment not only on an operation amount of the operation device but also on the position of the work implement. Doing so allows a more accurate control of the implement and linkage.
Regarding Claim 5 Kanari teaches wherein an arm is included in the work implement (1A), and the controller (9-11) changes the contents of informing by the informing device (12) further according to whether or not operation of the arm through the operation device exists (see Fig 7 and Col. 11, lns.4-20).
Allowable Subject Matter
Claims 2-4 and 6-10 are objected to but would be allowable if rewritten to include all the limitations of the base claim and any intervening claims. 

Conclusion
	Prior art made of record not relied up on are pertinent to applicant’s disclosure. Yokoyama et al. (US 2007/0010925 A1) teaches a display device that utilizes distance and angle of implement as a display data for informing the user. Ogura et al. (US 2003/0001751 A1) teaches a display device 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY TEKA whose telephone number is (571)272-9804.  The examiner can normally be reached on M-F 11-9 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABIY TEKA/             Primary Examiner, Art Unit 3745